DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/1/21 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui (US 2013/0170607).
	With respect to claim 1,
	Figure 4C of Matsui discloses a pseudo-complementary logic network comprising:

a second logic stage comprising a second pull-up circuit (31) and a second pull- down circuit of an N-type transistor (32) 
wherein an output signal of the second logic stage is provided as an input of the first pull-down circuit (see node between 31 and 32), and the first pull-up circuit (33) comprises the second pull-down circuit (32 - see Figure 4C).
With respect to claim 7,
Matsui further teaches wherein the second pull-up circuit (31) comprises one of an N-type transistor, a diode-connected N-type transistor, and a resistor (see Figure 4C - where 31 is a diode connected N-type transistor).  
With respect to claim 8,
Matsui further teaches wherein each of the N- type transistors includes one of an organic transistor and a thin-film transistor (Paragraph 36).
With respect to claim 9,
Figure 4C of Matsui discloses a pseudo-complementary logic network comprising: 
a first logic stage comprising a first pull-down circuit of a P-type transistor (34 and Paragraph 84) and a first pull-up circuit (33); and 
a second logic stage comprising a second pull-down circuit (32) and a second pull- up circuit of a P-type transistor (31 and Paragraph 84), 

With respect to claim 15,
Matsui further teaches wherein the second pull-down circuit comprises one of a P-type transistor, a diode-connected P-type transistor, and a resistor (see Figure 4C and Paragraph 84).  
With respect to claim 16,
Matsui further teaches wherein each of the P- type transistors includes one of an organic transistor and a thin-film transistor (Paragraph 84).
Allowable Subject Matter
Claims 2-6 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/           Primary Examiner, Art Unit 2844